1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 JESUS BACA,

 8          Worker-Appellant,

 9 v.                                                                           NO. 29,665

10 WW CONSTRUCTION, INC. and
11 ZURICH NORTH AMERICAN,

12          Employer/Insurer-Appellees.
13

14 APPEAL FROM NEW MEXICO WORKERS’ COMPENSATION
15 ADMINISTRATION
16 Helen L. Stirling , Workers’ Compensation Judge

17 Chavez Law Firm
18 Gonzalo Chavez
19 Roswell, NM

20 for Appellant

21 Hale & Dixon, P.C.
22 Timothy S. Hale
23 Albuquerque, NM

24 for Appellees
25
26                                 MEMORANDUM OPINION
1 WECHSLER, Judge.

2       Summary dismissal was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary dismissal has been filed,

4 and the time for doing so has expired.

5       Dismissed.

6       IT IS SO ORDERED.


7                                              ______________________________
8                                              JAMES J. WECHSLER, Judge


9 WE CONCUR:



10 _______________________________
11 CELIA FOY CASTILLO, Judge



12 _______________________________
13 ROBERT E. ROBLES, Judge




                                           2